       Case 1:19-cv-05642-LGS-DCF Document 51 Filed 11/15/19 Page 1 of 1



 Natalia B. McGinn                                                                    1221 Brickell Avenue
 Direct: (305) 728-0964                                                                          Suite 2010
 E-mail: nmcginn@gsgpa.com                                                            Miami, Florida 33131
                                                                                 Telephone: (305) 728-0950
                                                                                  Facsimile: (305) 728-0951



                                         November 15, 2019

Via ECF

Hon. Debra Freeman
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 17A
New York, NY 10007

        Re: Manhattan Safety Maine, Inc., et al. v. Michael Bowen, et al., 19-cv-5642-LGS-DCF

Dear Judge Freeman:

       Defendants Arie Genger, Arnold Broser, David Broser, ADBG LLC, and Tedco, Inc.
(“Defendants”) jointly submit this letter to inform the Court of the briefing schedule Defendants
and Plaintiffs Manhattan Safety Maine, Inc. and Recovery Effort, Inc. have agreed to for the
supplemental submissions the Court requested at the November 12, 2019 telephonic case
management conference on the issue of whether this case should be stayed.

        Specifically, Defendants will file a 5-page opening letter brief by 12:00 p.m. on November
19, 2019. Plaintiffs will file a 5-page opposition by 2:00 p.m. on November 25, 2019. Defendants
will then file a 3-page reply by November 27, 2019.

       Finally, in light of the temporary stay that the Court imposed at the November 12 telephonic
conference, Defendants do not plan to submit their motion to dismiss on or by the previously
scheduled date of December 6, 2019. In the event that the Court lifts the stay, Defendants will ask
the Court for a new schedule for their motion to dismiss.


 Respectfully submitted,                              Respectfully submitted,

 /s/ Christopher Gartman                              /s/ Natalia B. McGinn

 Christopher Gartman                                  Natalia B. McGinn
 Hughes Hubbard & Reed LLP                            Gelber Schachter & Greenberg, P.A.




     1221 Brickell Avenue ▪ Suite 2010 ▪ Miami, Florida 33131 ▪ Tel. (305) 728-0950 ▪ www.gsgpa.com
